Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on November 23RD, 2022. Claims 1-19 are currently pending.  
Drawings
The drawings were received on 11/23/2021.  These replacement drawings are accepted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15, 18 and 19 are rejected 35 U.S.C. 103 as being unpatentable over by Zdornov et al. (USPGPUB No. 2021/0042263 A1, hereinafter referred to as Zdor) in view of MCKEEN et al. (US PGPUB No. 20130159726 A1, hereinafter referred to as MCKEEN). 
	Referring to claim 1, Zdor discloses a multi-dimension DMA controller {“based on remote DMA”, see Fig. 6 [0104]}  for performing a direct memory access (DMA) {“RDMA-based global counter implementation”, see Fig. 6 [0105]} of multi-dimension data stored in a memory {“RAM of the storage node.”, see Fig. 6 [0104]}, comprising:
	a descriptor including a microcode descriptor {“microcode”, see Fig. 2 [0113]}, a normal descriptor {“large number of children per block”, see Fig. 2 [0043]}, and a three-dimensional (3D) blob descriptor for accessing the multi-dimension data {“ memory devices (e.g., 3D Xpoint devices) “ known for their dimensional data stacking architecture, see Fig. 2 [0042]};
	a transmission controller configured {“send access commands” via a respective controller, see Fig. 1 [0034]} to automatically transmit at least a portion of the multi-dimension data {“selectively retain portions of the file system metadata”, see Fig. 1 [0060]} depending on a parameter stored in the descriptor {“the stream descriptor object may include a [parameter] separate value version entry… The list of all valid crates may further include crate-related metadata such”, see Fig. 4 [0073]}.
	Zdor does not appear to explicitly disclose a microcode controller configured to execute an instruction included in the microcode descriptor;
	Furthermore, Mckeen discloses a microcode controller {a uCode controller employing “cryptographic protections”, see Fig. 14, [0129]} configured to execute an instruction included in the microcode descriptor {the descriptor “this meta-data is used by the uCode flows”, [0129]};
	Zdor and MCKEEN are analogous because they are from the same field of endeavor, utilizing DMA via microcode instructions. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zdor and MCKEEN before him or her, to modify Zdor’s DMA controller incorporating MCKEEN’s “Secure Enclaves” (see Fig. 1, [0038]). 
The suggestion/motivation for doing so would have been to implement mechanism when a page of an enclave is removed from the EPC, cryptographic protections are used to protect the confidentiality of the enclave and to detect tampering when the enclave is loaded back into the EPC (MCKEEN [0038]).
Therefore, it would have been obvious to combine MCKEEN with Zdor to obtain the invention as specified in the instant claim(s).

	As per claim 2, the rejection of claim 1 is incorporated and MCKEEN discloses, wherein the microcode descriptor includes a plurality of command registers {“these dedicated registers”, see Fig. 5 [0054]}, and wherein an instruction is stored in first to third command registers among the plurality of command registers {“range registers”, see Figs. 6-7 [0063]}, and a subsequent descriptor address is stored in a fourth register {“part of the address check”, see Fig. 5 [0053]} among the plurality of command registers stores {“set of linear addresses 700”, see Fig. 7 [0064]}.

	As per claim 3, the rejection of claim 2 is incorporated and MCKEEN discloses wherein at least one bit of the third command register includes a data type field {“indicating the type of page”, [0092]} indicating whether the multi-dimension data is a one-dimensional array {“array of frames”, see Fig. 7 [0087]} or a multi-dimensional array {Examiner’s interpretation: the use of the word “or” treats this dependent claim as a Markush claim, thus the reference addressing at least one limitation in the group to teach the claim}.

	As per claim 4, the rejection of claim 1 is incorporated and MCKEEN discloses wherein the normal descriptor includes a first command register for storing a source address {“caches the physical address”, see Fig. 7 [0089]}, a second command register for storing a destination address {“range of linear addresses”, see Fig. 13 [0127]}, and a third command register for storing the number of transmission bytes {“Size name of offset”, see Table 4-1}, and
wherein the third command register includes a constant write (CW) field {“contiguous block of physical memory”, see Fig. 13 [0150]} defining an attribution of the source address {“corresponding slot identifier are related”, see Fig. 13 [0150]}.

	As per claim 5, the rejection of claim 4 is incorporated and MCKEEN discloses logical ‘1’, a field corresponding {“SECS is said to be active if it is currently loaded”, see Fig. 13 [0148]} to the source address of the first command register indicates constant data {“contiguous block of physical memory in the system address space”, see Fig. 13 [0150]}.

	As per claim 6, the rejection of claim 5 is incorporated and MCKEEN discloses wherein, when the constant write (CW) field is logical '1' {“SECS is said to be active if it is currently loaded”, see Fig. 13 [0148]}, the multi-dimension DMA controller writes the constant data  {“linear address for which the page was brought into the enclave page cache”, see Fig. 13 [0154]} corresponding to the number of transmission bytes to the destination address {“one entry for each page that is currently loaded”, see Fig. 13 [0154]} of the memory without performing a read operation {“ EPCM entry tracks such information”, see Fig. 13 [0154]}.

	As per claim 7, the rejection of claim 1 is incorporated and MCKEEN discloses wherein the 3D blob descriptor includes first to third command registers for storing payload data {“EPCM entries are managed by the (x)uCode”, see Fig. 13 [0154]}, and a fourth command register for storing an address of a subsequent descriptor {“pending bit survives subsequent EPC”, see Fig. 13 [0079]}, and wherein the third command register includes a payload type field indicating an attribution of the payload data {“EPC flags contains bits indicating the type of page”, see Fig. 8 [0092]}.

	As per claim 8, the rejection of claim 7 is incorporated and MCKEEN discloses wherein, when the payload type field is a first value {“PAGE TYPE SECS”, see Fig. 8, Table 4-6 after [0093]}, the payload data defines a specification of 3D data {“Page is a member of the enclave” whether it be 00, 01, 10, 11, see Fig. 8, Table 4-6 after [0093]}  in the memory {“ Security Information (SEC_INFO) data structure”, see Fig. 8 [0094]}.

	As per claim 9, the rejection of claim 7 is incorporated and MCKEEN discloses wherein, when the payload type field is a second value {“Page is a member of the enclave” whether it be 00, 01, 10, 11, see Fig. 8, Table 4-6 after [0093]}, the payload data defines a position of a macro blob {“Page attributes have been”, see Fig. 8, Table 4-6 after [0093]} included in 3D data in the memory {“holds cryptographic meta-data”, see Fig. 8, Table 4-6 after [0093]}.

	As per claim 10, the rejection of claim 7 is incorporated and MCKEEN discloses wherein, when the payload type field is a third value, the payload data defines a size of a macro blob included in 3D data in the memory {“Page information Size Name of Offset”, see Fig. 8, Table 4-4 after [0091]}.

	As per claim 11, the rejection of claim 7 is incorporated and MCKEEN discloses wherein, when the payload type field is a fourth value {“SMAP LEVEL 1”, see Fig. 8, Table 4-6 after [0093]}, the payload data correspond to data for transmitting at least one adjacent macro blob having the same specification as a previously transmitted macro blob {“SMAP LEVEL 2”, see Fig. 8, Table 4-6 after [0093]}.

	As per claim 12, the rejection of claim 1 is incorporated and MCKEEN discloses 11, wherein the payload data includes at least one of an iteration count of the at least one adjacent macro blob {“dynamic EPC allows for the addition and removal of pages of memory”, [0155]}, and a direction of the at least one adjacent macro blob relative to the previously transmitted macro blob within the multi-dimension data {“may allocate a memory area to be EPC and de-allocate the memory from the EPC”, [0155]}.

	As per claim 13, the rejection of claim 12 is incorporated and MCKEEN discloses wherein the payload data includes a field configured to convert an address {“”, see Fig. []} of the at least one adjacent macro blob into a multi-dimensional array {Examiner’s interpretation: the use of the word “or” treats this dependent claim as a Markush claim, thus the reference addressing at least one limitation in the group to teach the claim} or a one-dimensional array {“array of frames”, see Fig. 7 [0087]}.

	As per claim 14, the rejection of claim 12 is incorporated and MCKEEN discloses wherein the payload data includes a field indicating whether to generate a fixed address {“Enclave Page Cache”, see any Figure [0040]} or a variable address Examiner’s interpretation: the use of the word “or” treats this dependent claim as a Markush claim, thus the reference addressing at least one limitation in the group to teach the claim}.

	As per claim 15, the rejection of claim 14 is incorporated and MCKEEN discloses wherein the fixed address corresponds to a case in which the source address of the descriptor is a first-in-first-out (FIFO) memory {“RING queue 2654”, see Fig. 26 [0330]}.

	Referring to claim 18-19 are system claims reciting claim functionality corresponding to the device claim of claims 1 and 7, respectively, thereby rejected under the same rationale as claims 1 and 7 recited above. 	 
Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching at least microcode descriptor recited in claim 1: US 20220228882 A1, US 20220027379 A1, US 20210381849 A1, and US 20020032027 A1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184




/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184